Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(a) with reference to Application Number: KR10-2017-0044691 filed on 04/06/2017 and for priority under 35 U.S.C. §120 with reference to Application Number: PCT/KR2017/012649 filed on 11/09/2017.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (U.S. Publication 2011/0009788 hereinafter Kelly).
a knee joint rehabilitation instrument (Figs. 1 and 5, [0028] and [0029]: orthotic device moves the upper and lower leg about the knee joint during the course of rehabilitation), comprising: a thigh fixing unit (annotated Figure 5 below: thigh fixing unit; [0030]: an upper portion of the attachment mechanism 19 which include an upper portion of the cuff and upper straps 19) into which a thigh of a leg requiring rehabilitation is inserted and thereby fixed ([0028]- [0029]: upper leg/thigh of the user is secured to the frame 10 via an upper portion of the cuff and straps of the attachment mechanism 19); a shin 5fixing unit (annotated Figure 5 below: shin fixing unit; [0030]: a lower portion of the attachment mechanism 19 which include a lower portion of the cuff and lower straps 19) into which a shin of the leg requiring rehabilitation is inserted and thereby fixed ([0028]- [0029]: lower leg/shin of the user is secured to the frame 10 via a lower portion of the cuff and straps of the attachment mechanism 19); and a knee position guide (annotated Figure 5 below: knee position guide) which is disposed between the thigh fixing unit and the shin fixing unit (annotated Figure 5 below shown this configuration ) and guides a position of a knee when inserting the leg requiring rehabilitation into the thigh fixing unit and the shin fixing unit (annotated Figure 5 below shown the knee position guide has an opening at the knee joint on the cuff 19 for guiding a position of the knee when inserting the leg requiring rehabilitation into the thigh fixing unit and the shin fixing unit; [0028]-[0029]: knee joint is disposed near the coupling region 16 in Figure 5).

    PNG
    media_image1.png
    815
    773
    media_image1.png
    Greyscale

Regarding claim 2, Kelly discloses the knee joint rehabilitation instrument according to claim 1, wherein the knee position guide (annotated Figure 5 above: knee position guide) is connected (annotated Figure 5 above shown this configuration) to the thigh fixing unit (annotated Figure 5 above: thigh fixing unit).
Regarding claim 9, Kelly discloses a knee joint rehabilitation instrument (Figs. 1 and 5, [0028] and [0029]: orthotic device moves the upper and lower leg about the knee joint during the course of rehabilitation), comprising: a thigh fixing unit (annotated Figure 5 below: thigh fixing unit; [0030]: an upper portion of the attachment mechanism 19 which include an upper into which a thigh of a leg requiring rehabilitation is inserted and thereby fixed ([0028]- [0029]: upper leg/thigh of the user is secured to the frame 10 via an upper portion of the cuff and straps of the attachment mechanism 19); a shin fixing unit (annotated Figure 5 below: shin fixing unit; [0030]: a lower portion of the attachment mechanism 19 which include a lower portion of the cuff and lower straps 19) into which a shin of the leg requiring rehabilitation is inserted and thereby 5fixed ([0028]- [0029]: lower leg/shin of the user is secured to the frame 10 via a lower portion of the cuff and straps of the attachment mechanism 19); and a knee position guide (annotated Figure 5 below: knee position guide) which is disposed between the thigh fixing unit and the shin fixing unit (annotated Figure 5 below shown this configuration) and guides a position of a knee when inserting the leg requiring rehabilitation into the thigh fixing unit and the shin fixing unit (annotated Figure 5 below shown the knee position guide has an opening at the knee joint on the cuff 19 for guiding a position of the knee when inserting the leg requiring rehabilitation into the thigh fixing unit and the shin fixing unit; [0028]-[0029]: knee joint is disposed near the coupling region 16 in Figure 5), wherein an angle of the thigh fixing unit is adjusted by a motor ([0033]: depending on the received signal from the  electromyographic sensor, the rotation of motor 26 is configured accordingly to move the upper portion 12 of frame 10, which move the thigh fixing unit when a thigh of the user is secured via the attachment mechanism 19).

    PNG
    media_image1.png
    815
    773
    media_image1.png
    Greyscale

Regarding claim 10, Kelly discloses a knee joint rehabilitation instrument (Figs. 1 and 5, [0028] and [0029]: orthotic device moves the upper and lower leg about the knee joint during the course of rehabilitation), comprising: a thigh fixing unit (annotated Figure 5 below: thigh fixing unit; [0030]: an upper portion of the attachment mechanism 19 which include an upper portion of the cuff and upper straps 19) into which a thigh of a leg requiring rehabilitation is inserted and thereby fixed ([0028]- [0029]: upper leg/thigh of the user is secured to the frame 10 via an upper portion of the cuff and straps of the attachment mechanism 19); a shin fixing unit (annotated Figure 5 below: shin fixing unit; [0030]: a lower portion of the attachment into which a shin of the leg requiring rehabilitation is inserted and thereby fixed ([0028]- [0029]: lower leg/shin of the user is secured to the frame 10 via a lower portion of the cuff and straps of the attachment mechanism 19); and a knee position guide (annotated Figure 5 below: knee position guide) which is disposed between the thigh fixing unit and 15the shin fixing unit (annotated Figure 5 below shown this configuration) and guides a position of a knee when inserting the leg requiring rehabilitation into the thigh fixing unit and the shin fixing unit (annotated Figure 5 below shown the knee position guide has an opening at the knee joint on the cuff 19 for guiding a position of the knee when inserting the leg requiring rehabilitation into the thigh fixing unit and the shin fixing unit; [0028]-[0029]: knee joint is disposed near the coupling region 16 in Figure 5), wherein the knee position guide comprises a knee guide hole (annotated Figure 5 below: knee guide hole) through which a knee is seen (when a knee is positioned in the knee guide hole, a knee will be visible through the annotated knee guide hole).

    PNG
    media_image2.png
    815
    773
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Liu (U.S. Publication 2011/0275043 hereinafter Liu) and Diaz et al. (U.S. Publication 2005/0273022 hereinafter Diaz).
Regarding claim 3, Kelly discloses the knee joint rehabilitation instrument according to claim 2, wherein the thigh fixing unit comprises a belt-type thigh unit band (Fig. 5: upper straps 19) for tightening and fixing a thigh; and a cuff (Fig. 5: the inner cuff 19 of the attachment mechanism) disposed on (Figure 5 shown this configuration) an inner wall of the belt- type thigh unit band (Fig. 5: inner wall of the straps 19) and configured to support the thigh tightened by the belt-type thigh unit band ([0028]-[0030]: straps 19 for securing the upper leg/thigh of the user).
Kelly silent about the belt –type thigh band is elastic and thigh shock absorbers disposed on an inner wall of the belt-type thigh unit band and configured to cushion and support the thigh tightened by the belt-type thigh unit band.
However, Liu discloses a similar belt-type thigh band (Fig 1, [0018]: straps 24 are used to secure the members to the patient’s thigh) and also teaches that the belt-type thigh band is elastic ([0018]: straps 24 can be made of an elastic material).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling data of the invention to have modified Kelly’s belt-type thigh unit band to be elastic, as taught by Liu, as an art-recognized configuration of straps to use for securing members to a user’s thigh.
In addition, Diaz discloses teaches thigh shock absorbers (Figs.9 and 10, [0066]: the adjustable upper and lower support members 36, 37, 43, 45, 48, and 49 can include an inner 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Kelly’s cuff to have thigh shock absorbers disposed on an inner wall of the belt-type thigh unit band and configured to cushion and support the thigh tightened by the belt-type thigh unit band, as taught by Diaz, for the benefit of providing comfort and protect the patient from chaffing during movement (Diaz’s [0066]).

Regarding claim 4, Kelly as modified, discloses the knee joint rehabilitation instrument according to claim 3, wherein the thigh shock absorbers (Kelly’s Figure 5: the inner cuff 19 with inner lining/ padding modified by Diaz) comprise a lower thigh shock absorber (annotated Figure 5 below: lower thigh shock absorber/the lower half of the cuff 19 with inner lining/ padding relative to the annotated plane) for cushioning and supporting a lower part of a thigh; and an upper thigh shock absorber (annotated Figure 5 below: upper thigh shock absorber/ the upper half of the cuff 19 with inner lining/padding relative to the annotated plane) for cushioning 25and supporting an upper part of a thigh, wherein the knee position guide (annotated Figure 5 below: knee position guide/the middle portion of the inner cuff 19) is integrally formed (annotated Figure 5 below shown this configuration; from the modification of the Diaz, the inner lining/padding lined the entire inner surface of the Kelly’s cuff from the with the upper thigh shock absorber (annotated Figure 5 below: upper thigh shock absorber with inner lining/padding).

    PNG
    media_image3.png
    815
    773
    media_image3.png
    Greyscale


Regarding claim 5, Kelly as modified, discloses the knee joint rehabilitation instrument according to claim 4, wherein the knee position guide (annotated Figure 5 below: knee position guide) comprises a guide extension (annotated Figure 5 below: guide extension) connected (annotated Figure 5 below shown this configuration) to the upper thigh shock absorber (annotated Figure 5 below: upper thigh shock absorber) and configured to outwardly extend from the thigh unit band (Figure 5: upper straps 19) toward the 5shin fixing unit (annotated Figure 5 below: shin fixing unit); and a knee guide hole (annotated Figure 5 below: knee guide hole) formed at the guide extension such that a knee is visible (when a knee is positioned in the knee guide hole, a knee will be visible through the annotated knee guide hole).

    PNG
    media_image4.png
    815
    773
    media_image4.png
    Greyscale

the knee joint rehabilitation instrument according to claim 1, further 10comprising a pair of unit supports (Figs. 1 and 5: frame 10 which has upper section 12 and lower section 14) for supporting both sides of the thigh fixing unit and the shin fixing unit (Figure 5 shown this configuration); a motor (Fig. 8, [0032]: motorized actuator 22 includes a motor 26) connected to a center of one rotation shaft ([0032]: an output shaft must be connected to motor 26 to drive belt 30 and rotating pulley 32); and a controller for controlling ([0033]: there has to be a controller to control the motor 26 based on the received sensed signal from an electromyographic sensor) a rotation operation of the motor based on a predetermined input signal ([0033]: depending on the received signal from the  electromyographic sensor, the rotation of motor 26 is configured accordingly to move the upper portion 12 and lower portion 14 of frame 12).  

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Kelly.
Regarding claim 1, Diaz discloses a knee joint rehabilitation instrument, comprising: a thigh fixing unit (Fig. 10, [0044], [0047]: upper support means 45 and support means 36 and 37) into which a thigh of a leg requiring rehabilitation is inserted and thereby fixed (Fig. 10, [0073]: thigh is supported by the support means 45); a shin 5fixing unit (Fig. 10, [0048]: adjustable lower support means 43) into which a shin of the leg requiring rehabilitation is inserted and thereby fixed (Fig. 9 and 10, [0073]: when the lower support means 43 of  the distal sling module 40 is fastened about a user’s calf, user’s shin also being fastened via the support means 48 and 49).

However, Kelly discloses a orthotic device and teaches a knee position guide (annotated Figure 5 below: knee position guide) which is disposed between the thigh fixing unit (annotated Figure 5 below: thigh fixing unit; [0030]: an upper portion of the attachment mechanism 19 which include an upper portion of the cuff and upper straps 19) and the shin fixing unit (annotated Figure 5 below: shin fixing unit; [0030]: a lower portion of the attachment mechanism 19 which include a lower portion of the cuff and lower straps 19) and guides a position of a knee when inserting the leg requiring rehabilitation into the thigh fixing unit and the shin fixing unit (annotated Figure 5 below shown the knee position guide has an opening at the knee joint on the cuff 19 for guiding a position of the knee when inserting the leg requiring rehabilitation into the thigh fixing unit and the shin fixing unit; [0028]-[0029]: knee joint is disposed near the coupling region 16 in Figure 5). It is noted that the modification is adding the cuff 19 which Kelly discloses as an alternative to use both the straps and cuff instead just the straps (Kelly’s [0030]).

    PNG
    media_image1.png
    815
    773
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Diaz’s support means to have an addition cuff so that a knee position guide which is disposed between the thigh fixing unit and the shin fixing unit and guides a position of a knee when inserting the leg requiring rehabilitation into the thigh fixing unit and the shin fixing unit, as taught by Kelly, as an art-recognized alternative attachment mechanism for securing rehabilitation device to body part.
Regarding claim 6, Diaz as modified, discloses the knee joint rehabilitation instrument according to claim 1, further 10comprising a pair of unit supports (Diaz’s Fig. 10, [0059]: for supporting both sides of the thigh fixing unit and the shin fixing unit (Figure 10 shown this configuration); a motor (Fig.10, [0052]: motor 64) connected to a center of one rotation shaft (Fig. 15: motor output shaft 65); and a controller (Fig. 10, [0052]: controller 67) for controlling a rotation operation of the motor based on a predetermined input signal ([0069]: controller 67 can include a programmable system which can include a speed control means for motor 64).
Regarding claim 8, Diaz as modified, discloses the knee joint rehabilitation instrument according to claim 6, further comprising shin fixing unit position adjusters (Diaz’s Fig. 3, [0043]: series of apertures 44b) connected to a shin fixing unit support constituting a lower part of the shin fixing unit (Figure 3 shown this configuration) and, on the unit supports (Figure 3 shown the series of apertures 44b are on the elongated rod 42 which is a part of the shin fixing unit), configured 25to adjust a position of the shin fixing unit support such that the shin fixing unit support is fitted at a center of a shin of a patient ([0061]: with the series of aperture 44b and extensions 51,  these fasteners permit to adjust the shin fixing unit such as the shin fixing unit support is fitted at the center of a shin of a patient).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz and Kelly as applied to claim 6 above, and further in view of Focht et al. (U.S. Patent 5,280,783 hereinafter Focht).
the knee joint rehabilitation instrument according to claim 6, further comprising a length-adjustable stand (Fig. 10, [0056]: telescoping components 32 and 33) connected to the pair of unit supports (Fig. 10: elongated rod 41 and the left distal module extension 75 as the first pair and elongated rod 42 and the right distal module extension 75 as the second pair of unit support); and a pair of length-adjustable bases (Fig. 10: lateral extensions 25 of base 20) for supporting the length-adjustable stand (Fig. 10, [0056]: telescoping components 32 and 33) with respect to the ground (Figure 10 shown this configuration).
Diaz silent about a pair of length-adjustable stands.
However, both Focht and Diaz disclose a continuous passive motion device (CPM) and Focht also teach a pair of stands (Figs. 1 and 3a: cross bar 20a and 20b) for supporting the pair of unit supports (Fig. 1: support members 14a and 16a, and support members14b and 16b).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Diaz’s a singular length-adjustable stand to have an additional and same length-adjustable stand to form a pair of length-adjustable stands, in light of Focht’s discloses of a pair of stands, as this configuration would provide greater stability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785